DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-8 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

brain functional network constructing component in claims 1, 3, and 4
typical feature acquiring component in claims 1, 6
evaluation model establishing component in claim 1

According to the specification, the above components were interpreted in view of [0033] of the specification which states:
“It is to be understood that the components such as the brain oxyhemoglobin concentration variation acquiring component, the brain functional network constructing component, the typical feature acquiring component, the evaluation model establishing component, and the like can be implemented with hardware. Those skilled in the art should understand how to implement the above components through hardware (for example, discrete hardware elements, integrated circuits, digital circuits based on gate devices, analog circuit components, programmable hardware devices (such as microcontrollers, and FPGAs, etc.) and circuit systems composed of any combination of the above).”

For (a)-(c), the Office interpreted these components as hardware programmed to perform the functions claimed.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


In claim 1, a “support vector regression machine” was not interpreted as an actual physical “machine” but rather as an artificial intelligence algorithm.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1
The brain functional network constructing component, a typical feature acquiring component, and an evaluation model establishing component were interpreted under 35 USC 112(f) as hardware that has been programmed to perform the cited functions.  However, the functions are recited in the claim as if they were method steps.  The Office suggests re-writing the components to state that they are configured to perform the claimed function. 
The Office also suggests amending the first clause of claim 1 to state, “a brain oxyhemoglobin concentration acquiring component comprising near-infrared spectroscopic brain imaging technology configured for acquiring brain oxyhemoglobin ….” 
Claim 2
The Office suggests amending claim 2 to eliminate the use of quotation marks.  For example, claim 2 may be amended to state, “-wherein the finger-nose and heel-knee-tibia tests uses upper limbs to perform the finger-nose action test and lower limbs for performing the heel-knee-tibia test….”  Also change “task” to test to be consistent with claim 1.
Claim 3
The Office suggests amending the claim to state, “The cerebral function state evaluation device of claim 1, wherein functional connection of the brain is evaluated using a wavelet coherence analysis method to calculate the coherence of each brain functional region ….”
Claims 4-6
The Office suggest amending claims 4-6 in similar manner to claim 3 instead of using quotation marks.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
It is unclear if the typical feature acquiring component also calculates the wavelet coherence coefficients recited in the third clause in the body of the claim.  In this same clause, it is also unclear what considers the network topology parameters and wavelet coherence coefficients as an original feature set.  It is also unclear in this clause what structure is screening the original feature set and what structure obtains the final typical features.  The Office assumes the typical feature acquiring component performs these functions, but it is not clear from the language of the claims.
In claim 1, it is also unclear how the recitation of the patient performing the two types of tests further limits the structure of the device.  It is also unclear how the limitations in claim 2 further limit the structure of the device. 
Claim 2 recites the limitations "the healthy and affected side" in line 4 and “the rest time” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
In claim 5, it is unclear if “network parameters” in line 7 is the same as the “network topology parameters” recited in line 4.  The Office assumed they are the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Obrig et al. (Non-invasive optical imaging of stroke, Phil. Trans. R. Soc. A, vol. 369, pgs. 4470-4494, 2011) in view of Zhang et al., (Activation detection in fNIRS by wavelet coherence, " Proc. SPIE 8317, Medical Imaging 2012: Biomedical Applications in Molecular, Structural, and Functional Imaging, 831712, 5 April 2012), Mirelman et al. (US 2014/0276130), Zuckerman-Stark et al. (US 8512240), and Moridaira (US 2009/0270754), and Coleman et al. (US 2015/0199010) as evidenced by Xu et al. (FC-NIRS: A Functional Connectivity Analysis Tool for Near-Infrared Spectroscopy Data, Biomed Research International, Vol. 2015).
 The device of claim 1 was interpreted as comprising two components.  The first is a NIRS sensing device for acquiring oxyhemoglobin concentration data of a stroke patient undergoing physical evaluation.  The second is hardware programmed to use the oxyhemoglobin concentration data acquired by the NIRS sensing device to (i) construct a brain functional network, (ii) calculate network parameters and coherence relationships between brain regions of the patient to establish a final set of values that describe the network, and (iii) use the final set to establish an evaluation model of recovery using a machine learning algorithm.  The Obrig et al. reference disclose a cerebral function state evaluation device (Abstract – proposes the integration of non-invasive optical imaging techniques into 
a brain oxyhemoglobin concentration variation acquiring component, acquiring brain oxyhemoglobin concentrations of a stroke patient (pg. 4473, section 2 describes use of NIRS sensors to cover the whole head, pg. 4474 section 3 discloses how NIRS acquires brain oxyhemoglobin data), 
a brain functional network constructing component, evaluating functional connection of the brain by analyzing oxyhemoglobin concentrations that acquired by the brain oxyhemoglobin concentration variation acquiring component, and constructing a brain functional network therewith (pg. 4482, section 6, first paragraph where OI/NIRS can be used to map functional activation in regards to studying neuroplasticity; also pg. 4485, right column, starting at line 7 where OI/NIRS functional activation data is used to calculate a laterality index which can be used to assess motor cortex activation during rehab; here a functional activation map was interpreted as a brain functional network; Obrig et al. do not disclose a specific device, but the Office believes the computational systems for performing the construction of the network is implied in the disclosure and such computational devices were known in the arts at the time of the filing of the invention as evidenced by the Xu et al. reference which discloses computer implemented software for analyzing NIRS data to identify functional connectivity in the brain, see at least Materials and Methods section on page 2); and
a typical feature acquiring component, calculating network topology parameters of the brain functional network constructed by the brain functional network constructing component (in section 6 on page 4482, the application of NIRS to rehabilitation includes mapping functional activation sites of the brain to find patterns of activation related to physical tasks, Obrig et al. further state on page 4484 that a particular pattern of activation may for example be further 
Obrig et al. do not disclose that the brain oxyhemoglobin concentration variation data is acquired from a stroke patient who is in a phase of completing finger-nose and heel-knee-tibia tests. However, it is unclear how recitation of this limitation would further limit the structure of the device.  Obrig et al. do disclose that fNIRS can be used to map functional activation in stroke patients to investigate neuroplasticity accompanying recovery from and/or compensation for deficits (pg. 4482, sect. 6, first paragraph).  Obrig et al. describe (page 4483 last paragraph to pg. 4484 first paragraph) how NIRS data was measured while stroke patients performed rehabilitation tasks (e.g. hand and gait related movements, see for example fig. 3, part (b) where a person performs a gait task while NIRS data is acquired).  Indeed, on page 4473, section (d), Obrig states that a primary advantage of optical imaging (using fNIRS) is the ability to assess whole body movements as opposed to techniques such as MRI (where the patient is limited in motion during data acquisition).  Obrig et al. note that the data was analyzed to show how functional activation changed over time which likely signaled normalization of the functional organization of the motor cortices.  Thus, the Office believes, based on the above passages, that the NIRS systems discussed by Obrig et al. would be capable of performing the intended use (collecting data while a person performs the cited tasks).
Obrig et al. do not disclose wavelet coherence coefficients between brain regions and their combination with the network topology parameters to form an original feature set.  
However, wavelet coherence coefficients between brain regions was known in the arts at the time of the filing of the invention.  Zhang et al. disclose techniques for detecting activation by brain regions using wavelet coherence (Abstract – “To achieve a better detection of activated brain regions from the complicated information measures, we present a multi-scale 
In addition, the use of network topology parameters to form an initial feature set (for classification purposes using machine learning algorithms) was also known in the arts.  Mirelman et al. teaches a movement disorder diagnosis system that uses fNIRS sensors to detect gait problems (see patient in Fig. 4A with fNIRS sensors on the head walking on a treadmill, see [0210] where the system can detect such impairments as related to post-stroke, also [0224] for discussion of fNIRS sensors used to frontal lobe activation to assist with detection, [0216] notes that either fNIRS or EEG signals can be used).  Mirelman teaches that gait issues may be detected based on frontal lobe activity using a machine learning classification method (see [0083]; [0218] notes that any machine learning methods known in the art may be used; it is inherent that in machine learning, features describing the physiological phenomena are used – in this case activation patterns related to physical tasks).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig et al. to include additional machine learning techniques for identifying brain activation regions (and therefore features) as taught by Mirelman for assessing physical capabilities for stroke patients because it amounts to combining prior art elements according to known 
The use of coherence as part of a feature set in a classification/machine learning method is also known in the brain analysis arts.  Zuckerman-Stark et al. teach a system and method for analysis of physiological signals including brain waves where coherence of such signals are used as features in a classification scheme  (see at least claim 17 where coherence between different channels are used as a feature in a classification system).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig to also use other parameters such as coherence determinations (in this case, Zhang’s) as a feature(s) in a classification/machine learning algorithm as taught by Zuckerman-Stark et al. for identifying particular physiological events because it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  
The remaining limitations of claim 1 include:
the original feature set is screened by filtering and cooperative wrapper-based feature selection methods, and the final typical features are obtained, and 
an evaluation model establishing component, fitting the final typical features acquired by the typical feature acquiring component, and establishing an evaluation model of recovery level of the stroke patient by using a machine learning algorithm of a support vector regression machine.
The aforementioned references above do not appear to disclose or teach or suggest the screening by filtering and cooperative wrapper-based feature selection methods.  However, a reading of the specification indicates that these include at least a correlation coefficient method and a genetic algorithm for selecting features.  Moridaira teaches a brain activity signal analysis system (see Abstract) where the brain activity signals include those detected using fNIRS sensors (see [0031]).  Moridaira teaches that the analysis may involve machine learning algorithms ([0053]) that correlation-coefficient calculations to identify feature vectors (see [0065]) for classification purposes.   Application of genetic algorithms to fNIRS classification/machine learning was known in the art as demonstrated by Coleman et al. who teach systems and methods for analyzing biosignal data (see [0319] which references fNIRS sensing data as one example of brain activity measurement).  Coleman et al. teach that feature extraction techniques such as genetic algorithms may be used (See [0200] and [0277]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig et al. to use correlation-coefficient and genetic algorithm methods for feature extraction/acquisition techniques as taught by both Moridaira and Coleman et al. for classifying fNIRS data because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   
The final limitation regarding the evaluation model for fitting the features acquired is generally understood to be applying the features to a classifier such as the claimed SVM.  Coleman et al. also teach the use of an SVM as a classifier using features (see [0279] – [0286] where features are used to train an SVM classifier).  The rationale for modifying Obrig et al. in view of Coleman remains the same.  
Regarding claim 2, it is unclear how these limitations further limit the structure of the device.  However, as argued above, the Office believes the system as modified above would be capable of acquiring data while the claimed tasks are performed. 
Regarding claim 3, the modification of Obrig et al. above with Zhang would necessarily yield the wavelet analysis claimed based on the cited disclosures of Zhang (Zhang requires the application of wavelet coherence to assess activation at every fNIRS detection site).  The rationale for modifying remains the same.  
Claim 5’s limitation regarding “network parameters of different brain regions are compared respectively, and digital feature values of the network parameters are calculated, and the digital feature values include a covariance, a mean square error and a mean; and a corresponding mean, variance and coefficient of variation are calculated based on the coherence coefficient between brain regions calculated” are necessarily calculated from at least one or both of the teachings Moridaira’s correlation coefficient and Zhang’s coherence method (correlation and/or coherence formulas use these values).  The rationale for modifying remains the same.  In addition, the final limitation, “when evaluating the functional connection of the brain, wavelet coherence analysis method is used to calculate the coherence of each brain functional region, and the coherence coefficients are used to evaluate the functional connection of the brain," all the above values corresponding to network parameters and coherence coefficients are combined as the original feature set” is previously covered by the claim 1 rejection above.  
Regarding claims 6-8, the limitations discussed in each claim are necessarily disclosed by the teachings of Moridaira and Coleman et al.’s application of correlation coefficient determinations and genetic algorithms.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Obrig et al. in view of Zhang et al., Mirelman et al., Zuckerman-Stark et al., Moridaira, and Coleman et al. as evidenced by Xu et al. as 1 above, and further in view of Martens (US 2013/035922), Culver et al. (US 2017/0231501), and Cranmer et al. (US 2019/0206057).   Obrig et al. and the other cited references above do not disclose or suggest when the brain functional network is constructed, network parameters of the functional network are calculated, including an average node degree, a network density, and a clustering coefficient.  However, these are known features of applying network theory to brain activation mapping.  Martens teaches application of network connectivity to describe functional relationships between activated areas and physical activities in the brain ([0009]).  Network theory includes determination of the claimed feature such as clustering coefficients described in [0030].  Node degree is also a measure known from graph theory as taught by the Culver reference at [0133].  Network density is also a measure known from graph theory as taught by the Cranmer et al. reference at [0106] (see also [0006] and Abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig et al. to include such network parameters as taught by Martens, Culver, and Cranmer et al. for describing a brain network because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791